DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-7, 9-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 9-13, 17, 19 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, US Patent Pub. 20110188663 A1, in view of Miyazaki, US Patent Pub. 20070223724 A1, in view of Hahne, US Patent Pub. 20130158795 A1.
Re Claim 1, Nakayama discloses an apparatus comprising circuitry configured to generate artificial sound for an electric vehicle (abstract: generating an artificial engine sound; para 0151: vehicle could be an electric vehicle); but fails to disclose the artificial sound including an oscillating trigger as a basic low frequency and other wave signals of low/mid frequencies based on the basic low frequency, the other wave signals having a fixed phase relationship to the basic low/mid frequencies being audible frequencies including at least one frequency different from the basic low frequency. However, Miyazaki discloses a system that improves loudspeaker sound quality, where two signals are mixed, a low frequency audio signal and a sinewave (sine wave has different frequencies including high frequencies), with the sine wave and the low frequency audio signal having the same phase (fixed phase), whereby the frequency characteristic is obtained in which the sound pressure is gradually lowered from the ultrasonic frequency (high frequency band) to the audible frequency band (low frequency band) with there inherently being a transition through other frequency bands such as mid frequencies when sound pressure is gradually being lowered from high frequency to low frequency (Miyazaki, fig. 6: low frequency signals and high frequency signals are mixed by mixer 13 and an audio signal is output/generated to drive the loudspeaker 15; para 0192: phase of the modulated sine wave and the audible sound wave are the same; para 0224: audible frequency band of the audible sound wave is a low frequency band). It would have been obvious to modify the Nakayama reference to utilize the mixing of a sine wave with the low frequency audible signal to create its artificial sound as taught in Miyazaki for the purpose of being able to create synthesized audio effects with improved sound quality.
	The combined teachings of Nakayama and Miyazaki fail to disclose modifying the artificial sound based on a location of the electric vehicle. Hahne discloses a system where artificial vehicle noises are generated based on the location of the vehicle detected by environmental sensors (Hahne, claim 15). It would have been obvious to modify the Nakayama and Miyazaki system such that their artificial sounds are generated according to the location of the vehicle determined by environmental sensors as taught in Hahne for the purpose of being able to output appropriate artificial vehicle noises at appropriate locations.
Re Claim 2, the combined teachings of Nakayama, Miyazaki and Hahne disclose the apparatus of claim 1, wherein the circuitry is embedded in an electric vehicle (Nakayama, abstract: generating an artificial engine sound; para 0151: vehicle could be an electric vehicle).
Re Claim 6, the combined teachings of Nakayama, Miyazaki and Hahne disclose the apparatus of claim 1, wherein the artificial sound is a periodic and/or stationary sound (Nakayama, abstract: generating an artificial engine sound, where the artificial sound could be periodic or stationary like typical engine sounds).
Re Claim 7, the combined teachings of Nakayama, Miyazaki and Hahne disclose the apparatus of claim 1, wherein the artificial sound is additively synthesized to make the sound easy to cancel (Nakayama, para 0095: artificial engine sound can be reduced/canceled).
Re Claim 9, the combined teachings of Nakayama, Miyazaki and Hahne disclose the apparatus of claim 1, wherein a measured sound pressure level of the oscillating trigger is used to determine the air travel loss of higher frequencies (Nakayama, paras 0063, 0065, 0067: oscillation for higher ultra sonic frequencies).
Re Claim 10, the combined teachings of Nakayama, Miyazaki and Hahne disclose the apparatus of claim 1, wherein the circuitry is configured to emit an artificial sound that can be differentiated from artificial sound of other vehicles or vehicle types (Nakayama, paras 0023-0024, 0043, 0049, 0151: artificial engine sounds of different types of vehicles including electric engine vehicle and petroleum engine vehicles).
Re Claim 11, the combined teachings of Nakayama, Miyazaki and Hahne disclose the apparatus of claim 1, wherein the artificial sound encodes information (Nakayama, para 0027: acceleration is encoded into the artificial sound output).
Claims 12-13 have been analyzed and rejected according to claim 11.
Claims 17 & 19 have been analyzed and rejected according to claim 1.
Re Claim 21, the combined teachings of Nakayama, Miyazaki and Hahne disclose the apparatus of claim 1, wherein, at least one of the other wave signals have a fixed phase relationship that is a non-integer multiple of the phase of the basic low frequency (Miyazaki, fig. 6: low frequency signals and high frequency signals are mixed by mixer 13 and an audio signal is output/generated to drive the loudspeaker 15; para 0192: phase of the modulated sine wave and the audible sound wave are the same; para 0224: audible frequency band of the audible sound wave is a low frequency band).
Re Claim 22, the combined teachings of Nakayama, Miyazaki and Hahne disclose the apparatus of claim 1, wherein the location includes information regarding active noise control at the location and the circuitry is configured to modify the artificial sound based on the active noise control (Hahne, para 0033: artificial sound noise is enhanced and/or suppressed (noise cancelled) according to the location of the vehicle determined by environmental sensors).
Claim 23 has been analyzed and rejected according to claim 22.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, US Patent Pub. 20110188663 A1, Miyazaki, US Patent Pub. 20070223724 A1 and Hahne, US Patent Pub. 20130158795 A1, as applied to claim 1 above, in view of Oguchi et al, US Patent Pub. 20070271079 A1.
Re Claim 14, the combined teachings of Nakayama, Miyazaki and Hahne disclose the apparatus of claim 1, but fail to explicitly disclose wherein the circuitry is configured to emit artificial sound that is immune against multipath transmissions. However, Oguchi et al teaches the concept of where an engine sound can be simulated (artificial engine) (Oguchi et al, abstract; para 0033) while factoring or mitigating the impact of multipath transmissions and Doppler effects (Oguchi et al, paras 0028, 0036). It would have been obvious to modify the Nakayama reference such that it’s artificial engine generator factors or mitigates the impact of multipath transmissions and Doppler effects for the purpose of generating precise artificial engine sounds.
Claim 15 has been analyzed and rejected according to claim 14.

Claims 16, 18, 20 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, US Patent Pub. 20110188663 A1, in view of Miyazaki, US Patent Pub. 20070223724 A1, in view of Hahne, US Patent Pub. 20130158795 A1, and further in view of Laack et al’s admitted prior art (para 0003 hereinafter referred to as LABA referring to US PGPUB. 20120177214), US Patent Pub. 20180227696 A1.
Claim 16 has been analyzed and rejected according to claim 1, but fail to explicitly disclose circuitry configured to generate a 3D sound field that is configured to cancel, reduce or modify artificial sound of a vehicle. However, LABA teaches the concept of simulation engine noises being output via virtual sound sources (LABA, para 0003). It would have been obvious to modify the Nakayama reference such that its artificial engine sounds can be output via virtual sound sources as taught in LABA for the purpose of being able to generate virtual sounds of the artificial engine sounds.
Claims 18 & 20 have been analyzed and rejected according to claim 16.
Claim 24 has been analyzed and rejected according to claims 16 & 22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                       				12/9/2022